COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Johnathan Ross Nickerson v. The State of Texas

Appellate case number:      01-14-00096-CR

Trial court case number:    1238640

Trial court:                177th District Court of Harris County

       This case was abated and remanded to the trial court for the trial court to
determine whether appellant wishes to prosecute this appeal, to determine whether
appellant’s counsel had abandoned the appeal, and, if counsel had not abandoned the
appeal, to inquire of counsel why appellant’s brief has not yet been filed and to set a date
certain when appellant’s counsel must file appellant’s brief. The trial court held a
hearing on our abatement order on September 2, 2014, and the trial court clerk and court
reporter have filed their respective records of the hearing. The record reflects that the
trial court made all necessary findings and then ordered counsel to file a brief on
appellant’s behalf by September 26, 2014. Accordingly, we REINSTATE this case on
the Court’s active docket.
       Appellant’s brief is ORDERED to be filed by no later than September 26, 2014.
See TEX. R. APP. P. 38.6(a), (d). No extensions of time to file appellant’s brief will be
granted.
       The State’s brief, if any, is ORDERED to be filed within 30 days of the filing of
appellant’s brief. See TEX. R. APP. P. 38.6(b).


Judge’s signature: /s/ Sherry Radack
                     Acting individually

Date: September 18, 2014